DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-5, 7, 10, 12, 13, 15, 17-24, and 26-29) and species (same mammalian disease or condition or a specific mammalian disease or condition, Alzheimer’s disease) in the reply filed on 2/26/21 is acknowledged.  Since Alzheimer’s disease could read on claim 5, claim is searched and examined with the elected species.
Upon further consideration in view of a search of the prior art, claims 30-32 and 34-38 are rejoined with the elected invention and examined.  Groups I and III are combined with group II and the restriction is withdrawn. 
Claims 7 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/26/21.
Specification
The disclosure is objected to because of the following informalities:  Pages 45-47 contain nucleotides sequences with at least ten defined nucleotides and no corresponding sequence identifiers.
Appropriate correction is required.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


NOTE: the 112 written description is limited to the elected species (the mammalian disease is Alzheimer’s disease (AD) and AD can embrace modeling a disease associated with an altered or defective HIF-1 pathway).  The claimed invention embraces a system comprising transgenic C. elegans cultures and microbes of a mammalian microbiome and a method of adding microbes obtained from a mammalian microbiome to each culture of a system. 
The invention embraces a large number of microbes found in any mammal.  Applicants contemplate species of mammalian microbiomes, including canine, feline, equine, bovine, ovine, caprine or porcine (pages 4 and 31-32).  The applicants only disclose microbes found in humans.  See Table 8, pages 63-69.  Claim 26 indicates that the human microbiome can be from cutaneous, oral, nasal, gastrointestinal, brain, pulmonary, or urogenital.  There is nothing of record to disclose that a cluster from one body site (e.g., gastrointestinal) is representative for other body sites (e.g., brain) or for the same body site in other mammals.  This indicates that there is a variation of microbiomes depending on the location in the mammal or the mammal.  In addition, there can be a variability of microbiome depending on the human (see Pryor et al. Cell Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because 
In addition, claims 35-37 embrace determining one or more parameters of a transgenic C. elegans strain in each culture, wherein one or more parameters are associated with the mammalian disease or condition that the transgenic C. elegan strain models.  The limitation directed to one or more parameters associated with the disease or condition embraces a very large number of parameters included small molecules, a protein, a polypeptide, or a transcript.  In view of the prior art and the specification, the skilled can envision one or more parameters associated with Alzheimer’s disease, except for a level of a small molecule.  
While there are known parameters associated with levels of proteins and transcripts associated with Alzheimer’s disease in transgenic C. elegans, neither the specification nor the prior art disclose any parameter involving small molecules.  Small molecules embrace millions of molecules.  The skilled artisan understands that small molecules can be administered to C. elegans, but there is nothing of record disclosing one or more parameters comprises a level of small molecule in the transgenic model.  Transcripts and proteins and polypeptides are different than small molecules because one is directed to nucleotides and the others embrace amino acids.  Amino acids and polynucleotides do not represent the genus of small molecules.  See paragraph 60 of the specification, which discloses that the molecules embrace inorganic or organic molecules of molecular weight below about 3,000 Daltons which is smaller than amino acid and nucleic acid sequences.  The specification appears to be inviting the skilled artisan to further experiment with the claimed method to determine if any level of a small 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had the genus claimed in claims 21, 22, 30-32, and 34-38 as of the effective filing date sought in the instant case. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Nature Scientific Reports 6: 34477, pages 1-10, 2016).
Chen et al. teach alpha-synuclein (AS) expressing C. elegans fed on curli-producing bacteria (pages 1 and 5-8).  The C. elegans model Alzheimer’s disease (AD) because AS is protein involved in AD (page 1).  The C. elegans comprise a transgene .

Claims 1-4, 10, 12, 13, 15, 17-19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pak et al. (US 20140331341).
‘341 teaches making transgenic C. elegans that model Alzheimer’s disease (pages 1, 2, and 6-21).  An assay comprising a plurality of C. elegans cultures, wherein each culture comprises a transgenic C. elegans strain that models a human disease, herein the plurality of cultures comprises 5 or more C. elegans cultures (pages 11-13).  The C. elegans comprise a transgene that comprises a reporter gene (page 7).  The C. elegans can comprise a transgene comprising a mammalian gene associated with a mammalian disease, a DNA regulatory element associated with a mammalian disease, and a RNA regulatory element associated with a mammalian disease (pages 2-7).  All of the cultures comprise the same C. elegans strain and have a mammalian disease or condition (pages 1, 2, and 17-20).  The C. elegans can be used in a method of screening therapeutic agents (pages 17-21).

Claims 1, 2, 3, 5, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (PlosOne 4, e6348, pages 1-9, 2009).
Zhang et al. teach a system comprising a plurality of C. elegans cultures wherein each culture comprises a transgenic C. elegan strain that models a mammalian disease or condition associated with altered or defective HIF-1 pathway (pages 1, 2, and 6-8).    All of the cultures comprise a transgenic C. elegan strain that models the same .

Claims 1-4, 10, 12, 13, 17-19, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verwaerde et al. (US 20040250299).
‘299 teaches an assay comprising a plurality of transgenic C. elegans strain that model a mammalian disease or condition.  See pages 1-25.  The plurality of C. elegans cultures comprises 5 or more C. elegans (pages 5 and 13).  The disease can be Alzheimer’s (page 9).  The C. elegan can comprise a transgene that comprises a reporter gene or a transgene that comprises a mammalian gene or DNA regulatory element associated with a mammalian disease or condition (pages 3, 9 and 15-16).  Paragraph 7 of the specification discloses examples of various DNA and RNA regulatory elements that are known in the art.  The genes or DNA regulatory elements associated with a mammalian disease taught on pages 3, 9, and 15-16 of ‘299 embraced the limitation on claims 12 and 13.  
All of the C. elegans in the assay can be model of the same mammalian disease or condition or can be from the same strain (pages 5-8).  A therapeutic agent can be administered to the cultures to determine if it can be used to treat a disease in a mammal (paragraphs 71, 108, 121, 123, 249 and 265).




s 1-3, 10, 12, 13, 15, 17-19, and 29 are rejected under 35 U.S.C. 102(a) as being anticipated by Hoener et al. (US 20080254475).
‘475 teaches making transgenic C. elegans that comprise a transgene that comprises a mammalian gene (parkin and/or alpha synuclein gene), DNA regulatory element (promoter and/or other regulatory regions) or RNA regulatory element associated (dsRNA) with Parkinson’s disease.  See pages 1-9 and 21-22.  All of the cultures have the same transgenic C. elegans strains.  The cultures of the C. elegans strain can comprise a reporter gene (page 9).  The specification does not provide a definition for the limitation “mammalian DNA (RNA) regulatory element associated with a mammalian disease or condition”, but provides examples of the limitation.  The broadest reasonable interpretation of the limitation could embrace a transgene comprising a dsRNA molecule that causes Parkinson’s disease because the dsRNA would cause the disease by inhibiting expression of a gene.  The specification does not define how the element is associated with the disease.  Thus, the limitation is considered very broad and reads on disclosure in ‘475.  ’475 also teaches an assay to determine if an agent would modulate a disease and could be considered a potential therapeutic agent for treating the disease (pages 5-9 and 12-13).   An assay comprises a plurality of C. elegans cultures, where each culture comprise 5 or more C. elegans (pages 12-13).  A transgene comprising a Parkin fragments positioned between two T7 RNA polymerase was microinjected into C. elegans and these worms were used in the assay. 

s 1, 3, 5, 12, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (The Journal of Biological Chemistry 280, 20580-20588, 2005).  Shen made a system comprising transgenic C. elegans strains having a defective HIF-1 pathway (pages 20580-1).  Shen et al. teach a defective or altered HIF-1 pathway is associated with diseases in humans (pages 20580 and 20586).  The strains comprise a transgene comprising a mammalian gene or mammalian RNA regulatory element associated with a human disease (pages 20580-1, 20584 and 20587).  All of the cultures had the same transgenic worm.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
5 is rejected under 35 U.S.C. 103 as being unpatentable over Verwaerde et al. (US 20040250299) taken with Shen et al. (The Journal of Biological Chemistry 280, 20580-20588, 2005). 
The rejection of claims 1-4, 10, 12, 13, 17-19 and 29 as being anticipated by ‘299 is incorporated herein. 
‘‘299 teaches an assay comprising a plurality of transgenic C. elegans strain that model a mammalian disease or condition.  See pages 1-25.  The plurality of C. elegans cultures comprises 5 or more C. elegans (pages 5 and 13).  The disease can be Alzheimer’s (page 9).  The C. elegan can comprise a transgene that comprises a reporter gene and/or a transgene that comprises a mammalian gene or DNA regulatory element associated with a mammalian disease or condition (pages 3, 9 and 15-16).  All of the C. elegans in the assay can be model of the same mammalian disease or condition or can be from the same strain (pages 5-8).
 ‘299 does not specifically teach a transgenic C. elegans strain that models a disease or condition associated with an altered or defective HIF-1 pathway.
The limitation in claim 5 is very broad because it embraces C. elegans having a defective or altered HIF-1 pathway or the C. elegan has a disease associated with an altered or defective HIF1 pathway.  The term ‘model’ does not limit the strain to a transgenic C. elegan having a defective HIF1 pathway and embraces any disease that is associated with an altered or defective HIF-1 pathway (e.g., Alzheimer’s disease, cancer, anemia, inflammation). 
However, at the time of the effective filing date, a person of ordinary skill in the possessed the knowledge that a defective or altered HIF-1 pathway is associated with 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘299 taken with Shen et al. to use a transgenic strain in a high throughput screening assay, wherein the strain models a disease associated with altered or defective HIF1 pathway.  A person of ordinary skill in the art would have been motivated to study C. elegans having a defective HIF1 pathway to model a disease associated with altered or defective HIF1 pathway (angiogenesis, tumor development, and cardiovascular disease) to determine to study these diseases or for screening potential therapeutic agents for treating the diseases.   
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Verwaerde et al. (US 20040250299) taken with Hoener et al. (US 20080254475).
The rejection of claims 1-4, 10, 12, 13, 17-19 and 29 as being anticipated by ‘299 is incorporated herein. 
‘‘299 teaches an assay comprising a plurality of transgenic C. elegans strain that model a mammalian disease or condition.  See pages 1-25.  The plurality of C. elegans cultures comprises 5 or more C. elegans (pages 5 and 13).  The disease can be Alzheimer’s (page 9).  The C. elegan can comprise a transgene that comprises a reporter gene and/or a transgene that comprises a mammalian gene or DNA regulatory 
 ‘299 does not specifically teach a transgenic C. elegans strain that comprise a transgene encoding a mammalian RNA regulatory element associated with a mammalian disease or condition.
However, at the time of the effective filing date, ‘475 teaches making transgenic C. elegans that comprise a transgene that comprises a mammalian gene, DNA regulatory element or RNA regulatory element associated with a mammalian disease (Parkinson’s disease).  See pages 1-9 and 21-22.  Transgenic worms are suitable for high-throughput method in a short period of time (pages 1-2).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘299 taken with ‘475 to use a transgenic strain in a high throughput screening assay, wherein the strain comprises a transgene encoding a mammalian RNA regulatory element that is associated with a mammalian disease or condition, namely to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to use the strain in the assay to determine if an agent would modulate a disease and could be considered a potential therapeutic agent for treating the disease as taught by ‘475 (pages 5-9 and 12-13).   
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

s 21-24, 26-32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Verwaerde et al. (US 20040250299) taken with Berstad (US 20140255351).
The rejection of claims 1-4, 10, 12, 13, 17-19 and 29 as being anticipated by ‘299 is incorporated herein. 
‘299 teaches an assay comprising a plurality of transgenic C. elegans strain that model a mammalian disease or condition.  See pages 1-25.  The plurality of C. elegans cultures comprises 5 or more C. elegans (pages 5 and 13).  The disease can be Alzheimer’s (page 9).  The C. elegan can comprise a transgene that comprises a reporter gene and/or a transgene that comprises a mammalian gene or DNA regulatory element associated with a mammalian disease or condition (pages 3, 9 and 15-16).  All of the C. elegans in the assay can be model of the same mammalian disease or condition or can be from the same strain (pages 5-8).
 ‘299 does not specifically teach adding microbes from a human microbiome to each culture.
However, at the time of the effective filing date, human microbiomes were known to a person of ordinary skill in the art to be potential therapeutic agents.  Berstad teaches making compositions comprising microbiomes for use as a pharmaceutical (pages 1-7).  Berstad teaches and claims several bacterial strains from a human microbiome for treatment of a disease (pages 3 and 6).  Berstad teaches using the strains for treating several types of disease, including Alzheimer’s disease (pages 3-4).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘299 taken with Berstad to 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635